 

FlLED

. October 2, 2018
UNITED STATES DISTRICT COURT FOR THE cLERK, us D¢sTRlcT couRT

EASTERN D|STR|CT OF
CAL|FORN|A

DEPUTV CLERK

 

EASTERN DISTRICT OF CALIFORNIA

 

 

UNITED STATES oF AMERICA, )
) ease No. 2:18M100197-AC-1
Plaintiff, )
v. ) oRDER FoR RELEASE oF
) PERSoN IN CUSToDY
EDDY sANDoVAL, ) ‘
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release EDDY SANDOVAL , Case No. _
2:lBMJOOl97-AC-l , Charge ZlUSC § 846. 84l(al(l) , from custody subject to the conditions
contained in the attached “Notice to Defendant Being Released” and for the following reasons:

_ Release on Personal Recognizance

Bail Posted in the Sum of $

Unsecured Appearance Bond $ l
Appearance Bond with lO% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

s/ (Other) Pretrial conditions as stated on the reocrd.

This release order is not effective until the date defendant has signed and understands the

attached “Notice t0 Defendant Being Released”.

Issued at' Sacramento.CA on October 2. 2018 at 2100 nm .

By /s/ Allison Claire/s/ Allison Claire

Allison Claire
United States Magistrate Judge

 

Copy 2 - Court

